RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, se constituyen las siguientes Salas de Verano para funcionar durante el receso:

Del 1ro de julio al 15 de agosto de 2005

Hon. Francisco Rebollo López, presidente
Hon. Liana Fiol Matta
Hon. Anabelle Rodríguez Rodríguez

Del 16 de agosto al 30 de septiembre de 2005

Hon. Federico Hernández Denton, presidente
Hon. Jaime B. Fuster Berlingeri
Hon. Efraín E. Rivera Pérez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este periodo.

Publíquese.

*949Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo